[Cite as State v. Blevings, 2018-Ohio-4382.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                               WARREN COUNTY




STATE OF OHIO,                                       :

        Plaintiff-Appellee,                          :     CASE NO. CA2017-12-175

                                                     :          OPINION
    - vs -                                                      10/29/2018
                                                     :

ROBERT M. BLEVINGS,                                  :

        Defendant-Appellant.                         :



      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                            Case No. 17CR3353



David P. Fornshell, Warren County Prosecuting Attorney, Kathryn M. Horvath, 520 Justice
Drive, Lebanon, Ohio 45036, for plaintiff-appellee

Gieske Law Office, LLC, Krista M. Gieske, 810 Sycamore Street, 3rd Floor, Cincinnati, Ohio
45202, defendant-appellant



        RINGLAND, J.

        {¶ 1} Defendant-appellant, Robert Blevings, appeals the sentencing decision of the

Warren County Court of Common Pleas. For the reasons detailed below, we affirm.

        {¶ 2} Within a three-week span, Blevings robbed three Warren County businesses at

gunpoint. On October 19, 2017, Blevings pled guilty to: (1) three counts of aggravated

robbery in violation of R.C. 2911.01(A)(1), first-degree felonies, each with a firearm
                                                                                 Warren CA2017-12-175

specification pursuant to R.C. 2941.145(A), (2) one count of possession of criminal tools in

violation of R.C. 2923.24 (A), a fifth-degree felony, and (3) one count of improperly handling

a firearm in a motor vehicle in violation of R.C. 2923.16(B), a fourth-degree felony. The trial

court ordered a presentence investigation as well as a forensic evaluation.

        {¶ 3} On December 6, 2017, Blevings was sentenced to a 15-year prison term and

ordered to pay restitution.1 Blevings now appeals, raising two assignments of error for

review.

        {¶ 4} Assignment of Error No. 1:

        {¶ 5} THE TRIAL COURT ERRED BY FAILING TO PROPERLY CONSIDER AND

WEIGH THE REQUISITE STATUTORY FACTORS AND IN IMPOSING AN UNLAWFULLY

EXCESSIVE SENTENCE IN VIEW OF THE MITIGATING EVIDENCE CONTAINED IN THE

RECORD.

        {¶ 6} In his first assignment of error, Blevings argues the trial court's sentencing

decision was not supported by the record and his sentence was improper based on the

absence of a prior criminal record and the inclusion of mitigating evidence. We disagree.

        {¶ 7} This court reviews felony sentences pursuant to the standard of review set forth

in R.C. 2953.08(G)(2) to determine whether the imposition of those sentences is clearly and

convincingly contrary to law. State v. Julious, 12th Dist. Butler No. CA2015-12-224, 2016-

Ohio-4822, ¶ 8. Pursuant to that statute, an appellate court may modify or vacate a sentence

only if, by clear and convincing evidence, "the record does not support the trial court's

findings under relevant statutes or that the sentence is otherwise contrary to law." State v.

Harp, 12th Dist. Clermont No. CA2015-12-096, 2016-Ohio-4921, ¶ 7.


1. Specifically, the trial court ordered three-year prison terms on each count of aggravated robbery with
additional three-year terms for the firearm specifications. The aggravated robbery counts and two of the
specifications were ordered to be served consecutively. The trial court also concurrently imposed a 12-month
prison term for possession of criminal tools and an 18-month prison term for improperly handling a firearm in a
motor vehicle.
                                                     -2-
                                                                                    Warren CA2017-12-175

        {¶ 8} A sentence is not clearly and convincingly contrary to law where the trial court

"considers the principles and purposes of R.C. 2929.11, as well as the factors listed in R.C.

2929.12, properly imposes postrelease control, and sentences the defendant within the

permissible statutory range." State v. Ahlers, 12th Dist. Butler No. CA2015-06-100, 2016-

Ohio-2890, ¶ 8. Thus, this court may "increase, reduce, or otherwise modify a sentence only

when it clearly and convincingly finds that the sentence is (1) contrary to law or (2)

unsupported by the record." State v. Brandenburg, 146 Ohio St.3d 221, 2016-Ohio-2970, ¶

1.

        {¶ 9} When a defendant is sentenced, a trial court is not required to consider each

sentencing factor, "but rather to exercise its discretion in determining whether the sentence

satisfies the overriding purpose of Ohio's sentencing structure." State v. Stamper, 12th Dist.

Butler No. CA2012-08-166, 2013-Ohio-5669, ¶ 11. The factors set forth in R.C. 2929.12 are

nonexclusive, and R.C. 2929.12 explicitly permits a trial court to consider any relevant factors

in imposing a sentence. Id.

        {¶ 10} Blevings does not argue that he was sentenced outside of the statutory range.

Rather, he argues that the trial court erred by imposing a sentence more severe than

necessary to meet the underlying purposes of the sentencing statutes. Prior to the instant

offenses, Blevings maintains that he lived a law-abiding life and his criminal conduct occurred

during a time when he was under severe mental distress. Blevings claims that he suffered

from mental health issues, including severe post-traumatic stress disorder following his wife's

suicide and the death of his father-in-law.2 Blevings alleges that the post-traumatic stress,

loss of his job, health insurance, and inability to obtain prescription medication compromised

his mental state.


2. Blevings found his wife's body following her suicide and he alleges that he suffers auditory hallucinations that
present as his wife's voice.
                                                       -3-
                                                                       Warren CA2017-12-175

       {¶ 11} After reviewing the record, we find that the trial court did not err in sentencing

Blevings to a 15-year prison term. Blevings' sentence was not contrary to law and was

supported by the record. In the present case, the trial court considered the statements of

Blevings, Blevings' trial counsel, the victims, as well as the information contained in the

forensic evaluation report and the presentence investigation report.             The trial court

considered the impact of mental health in sentencing decisions but found that "[s]ome people

just need to be taken out of society and put away in a place where they can't cause future

harm. And that's the case here." Contrary to Blevings' argument, the trial court considered

his lack of a prior criminal record. The trial court stated it would have imposed a longer

prison sentence, but for his lack of a serious criminal history. Though Blevings maintains in

mitigation that he never pointed the gun at anyone and caused no physical harm, we find

Blevings' protestations have limited value considering the seriousness of his criminal

conduct. As a result, we find that the trial court's sentence was not contrary to law and that it

is fully supported by the record. Blevings' first assignment of error is overruled.

       {¶ 12} Assignment of Error No. 2:

       {¶ 13} THE TRIAL COURT ERRED IN ORDERING BLEVINGS TO PAY

RESTITUTION AS PART OF HIS SENTENCE.

       {¶ 14} In his second assignment of error, Blevings argues the trial court erred by

ordering him to pay restitution without first considering his present and future ability to pay

that financial sanction. Blevings' argument is without merit.

       {¶ 15} R.C. 2929.19(B)(5) provides that a trial court, before imposing a financial

sanction, including restitution, must first "consider the offender's present and future ability to

pay the amount of the sanction or fine." While "[t]here are no express factors that must be

considered or specific findings that must be made regarding the offender's ability to pay,"

there "must be some evidence in the record to show that the trial court acted in accordance
                                               -4-
                                                                        Warren CA2017-12-175

with the legislative mandate that it consider the offender's present and future ability to pay."

State v. Abrams, 12th Dist. Clermont Nos. CA2017-03-018 and CA2017-03-019, 2017-Ohio-

8536, ¶ 27. In fact, although preferable for appellate review, "'a trial court need not explicitly

state in its judgment entry that it considered a defendant's ability to pay a financial sanction.'"

State v. Dehner, 12th Dist. Clermont No. CA2012-12-090, 2013-Ohio-3576, ¶ 47, quoting

State v. Henderson, 4th Dist. Vinton No. 07CA659, 2008-Ohio-2063, ¶ 7. Nevertheless,

there must be some evidence in the record to show that the trial court acted in accordance

with the legislative mandate that it consider the offender's present and future ability to pay.

State v. Lang, 12th Dist. Brown No. CA2011-03-007, 2011-Ohio-5742, ¶ 12. This court looks

to the totality of the record to see if this requirement has been satisfied. Abrams at ¶ 27.

       {¶ 16} "[T]he proper standard of review for analyzing the imposition of restitution as a

part of a felony sentence is whether the sentence complies with R.C. 2953.08(G)(2)(b)."

State v. Collins, 12th Dist. Warren No. CA2014-11-135, 2015-Ohio-3710, ¶ 31. Pursuant to

R.C. 2953.08(G)(2)(b), this court may increase, reduce, or otherwise modify a sentence that

is appealed, or vacate the sentence and remand the matter for resentencing, if we clearly

and convincingly find the sentence is contrary to law. State v. Geldrich, 12th Dist. Warren

No. CA2015-11-103, 2016-Ohio-3400, ¶ 12.              The term "sentence" as utilized in R.C.

2953.08(G)(2)(b) encompasses an order of restitution. Id. at ¶ 6. This is an "extremely

deferential" standard of review for the restriction is on the appellate court, not the trial judge.

State v. Durham, 12th Dist. Warren No. CA2013-03-023, 2013-Ohio-4764, ¶ 43.

       {¶ 17} Blevings did not object to the trial court's order of restitution at the sentencing

hearing, nor did he dispute the amount that was imposed, thus waiving all but plain error on

appeal. State v. Sesic, 12th Dist. Madison No. CA2012-08-020, 2013-Ohio-2864, ¶ 6.

Crim.R. 52(B) provides that "[p]lain errors or defects affecting substantial rights may be

noticed although they were not brought to the attention of the court." Plain error means an
                                                -5-
                                                                        Warren CA2017-12-175

obvious defect in trial proceedings that affected the defendant's substantial rights. State v.

Holmes, 12th Dist. Butler No. CA2017-08-115, 2018-Ohio-2086, ¶ 22. Notice of plain error is

taken with the utmost caution, under exceptional circumstances, and only to prevent a

manifest miscarriage of justice. State v. Grisham, 12th Dist. Warren No. CA2013-12-118,

2014-Ohio-3558, ¶ 38.

       {¶ 18} In this case, Blevings was ordered to pay $1,100 to the owner of the first

business that he robbed based on the estimated economic loss of $1,600, less the amount

reimbursed by the insurance company. The trial court declined to compensate the first

business owner for additional security that had been installed following the robbery.

       {¶ 19} Blevings argues that the trial court did not appropriately consider his ability to

pay the restitution amount. Blevings states that after serving his 15-year sentence, he will be

65 years old and is likely to have continued physical and mental health issues. Blevings

believes that his ability to find work following his release from prison will be nearly impossible.

However, following review, we find Blevings' argument to be without merit. The trial court

appropriately considered the PSI in this case, which included details of Blevings' prior work

history. The restitution award was justified based on the evidence of the victim's out-of-

pocket losses and does not amount to a manifest miscarriage of justice. As a result,

Blevings' second assignment of error is overruled.

       {¶ 20} Judgment affirmed.


       S. POWELL, P.J., and HENDRICKSON, J., concur.




                                                -6-